Matter of Brown v Annucci (2017 NY Slip Op 08073)





Matter of Brown v Annucci


2017 NY Slip Op 08073


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

524684

[*1]In the Matter of JAMES BROWN, Appellant,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, et al., Respondents.

Calendar Date: September 19, 2017

Before: Egan Jr., J.P., Lynch, Rose, Aarons and Rumsey, JJ.


James Brown, Stormville, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Kate H. Nepveu of counsel), for respondents.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Ceresia, J.), entered January 9, 2017 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents' motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging his transfer to a double-bunking correctional facility and seeking to compel respondents to comply with a prior administrative determination that allegedly found him to be unsuitable for double-bunk housing. Supreme Court granted respondents' motion to dismiss the petition as moot inasmuch as petitioner had been transferred to a correctional facility with only single-housing cells. This appeal ensued.
We are unpersuaded by petitioner's contention that the circumstances fall within the exception to the mootness doctrine. His assertion that he could be moved to a double-bunking facility in the future is speculative and, in any event, could be challenged through the grievance process (see Matter of Johnson v Goord , 289 AD2d 625, 625 [2001], appeal dismissed and lv denied  97 NY2d 723 [2002]). Petitioner's remaining contention and request for further relief have been reviewed and found to be without merit.
Egan Jr., J.P., Lynch, Rose, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, without costs.